Citation Nr: 0711574	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-34 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to April 
1997.
This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 final decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a back disability.


FINDINGS OF FACT

1.  In an April 2000 decision the Board denied the 
appellant's claim for service connection for a back 
disability.

2.  Evidence submitted since the April 2000 Board decision 
denying service connection for a back disability, does not, 
by itself or when considered with previous evidence of the 
record, relate to an unestablished fact necessary to 
substantiate the appellant's claim and does not raise a 
reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The April 2000 decision of the Board that denied service 
connection for a low back disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104, 
20.1105 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for back disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in April 2003 and July 2003; 
a final decision August 2003; and a statement of the case in 
August 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the May 2005 
supplemental statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  The Board finds that VA 
is not obligated to provide an examination in this case 
because the evidence does not establish that the veteran 
suffered an event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The Board is also aware of the recent decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) regarding notice 
requirements for claims to reopen final decisions.  The Board 
finds no basis to remand this case to the RO for additional 
development.  Again, based on the notice already provided to 
the veteran cited above, which addresses both the 
requirements for reopening the claim for service connection 
for a back disability as well as the evidence required by the 
underlying claim for service connection, further amended 
notice to the veteran would not provide a basis to grant this 
claim.  The Board again observes that the veteran and his 
representative have made no showing or allegation that the 
content of the notice resulted in any prejudice to the 
veteran.

In an April 2000 decision, the Board denied the veteran's 
claim for service connection for a low back disorder.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.1104 (2006).  Since the Chairman of the Board did not 
order reconsideration of the Board's April 2000 decision, it 
became final.  38 C.F.R. § 20.1100 (2006).

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The veteran filed 
this application to reopen his claim in February 2003.  Under 
the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate a claim.  New 
and material evidence can be neither cumulative or redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before the Board at the time of the April 2000 
decision consisted of service medical records, statements 
from the veteran, VA medical records dated from July 1997 to 
September 1998, a November 1998 VA spine examination report, 
and a March 2000 Veterans Health Administration (VHA) medical 
opinion.  The Board found that the veteran's claim for 
service connection for a back disability was not well 
grounded in that there was no evidence of a current back 
disability.

The service medical records show that the veteran first 
complained of low back pain in August 1996.  A December 1996 
Medical Board evaluation notes that MRI and x-ray evaluations 
of the spine performed in October 1996 were normal.  The 
March 1997 separation examination report includes subjective 
complaints of back pain, but is void of any diagnosis of a 
back disability.

The evidence submitted to VA after the April 2000 Board 
decision includes VA medical records dated July 1997 to 
February 2005.  The new evidence fails to show evidence of a 
current back disability, as was the case at the time of the 
previous final decision.  Therefore, the new evidence is not 
material because it does not relate to an unestablished fact 
necessary to substantiate a claim and does not raise a 
reasonably possibility of substantiating the claim.

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against a finding that 
the appellant has submitted new and material evidence since 
the April 2000 Board decision denying the veteran's 
application to reopen a claim for service connection for a 
back disability.
The Board finds that the additional evidence submitted after 
the April 2000 Board decision is not material within the 
meaning of 38 C.F.R. § 3.156.  The additional medical records 
fail to show that the veteran has a current back disability.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed back disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  See Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995).  As a layperson, however, the veteran 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's assertion does not constitute competent medical 
evidence that the veteran currently has a back disability.

Accordingly, new and material evidence having not been 
submitted, the claim for service connection for a back 
disability is not reopened.


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for a 
back disability, is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


